Citation Nr: 0636898	
Decision Date: 11/28/06    Archive Date: 12/06/06

DOCKET NO.  04-15 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for 
a lumbosacral spine disorder of the intervertebral discs, 
with myositis.

2.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU).   


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran had active military service from October 1975 to 
October 1978, with prior unverified active service.  He 
served a period of active duty for training (ACDUTRA) in 
August 1999.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions in January 2003 and September 2003 by 
the San Juan, Puerto Rico, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

In August 2005, the Board remanded this case to the RO via 
the VA Appeals Management Center (AMC) for procedural reasons 
and for development action.  While the case was in remand 
status, a rating decision issued in June 2006 by the AMC 
granted entitlement to service connection for a depressive 
disorder as secondary to the veteran's service-connected low 
back disability and assigned an evaluation of 30 percent for 
the depressive disorder from July 12, 2002, the date of 
claim.  The case was returned to the Board in September 2006.   


FINDINGS OF FACT

1.  Service connection has been established for a back 
disability, rated 40 percent disabling from July 2002, and 
for a depressive disorder secondary to the service-connected 
back disability, rated 30 percent disabling from July 2002.  
The service-connected disabilities result from common 
etiology or single accident, and are assigned a combined 
rating of 60 percent from July 2002.

2.  During the appeal period, prior to September 23, 2002, 
the impairment attributable to the appellant's service-
connected low back disability was not pronounced, and his low 
back disability was not manifested by any neurological 
symptoms or deficits. 

3.  Since September 23, 2002, the veteran has not had 
incapacitating episodes of a low back disability. 

4.  The veteran has never had unfavorable ankylosis of the 
entire thoracolumbar spine or ankylosis of any segment of his 
spine. 

5.  The Social Security Administration (SSA) has determined 
that the veteran is entitled to disability benefits based on 
an affective disorder and back disability.

4.  The veteran is unemployable due to impairment resulting 
from his service-connected low back disability in combination 
with impairment from the secondary depressive disorder.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an evaluation in excess 
of 40 percent for a lumbosacral spine disorder of the 
intervertebral discs, with myositis, are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5292, 5293 (2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2003); 38 C.F.R. 
§§ 4.7, 4.40, 4.45 (2006); DeLuca v. Brown, 8 Vet. App. 202 
(1995).      

2.  The criteria for entitlement to TDIU are met.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 4.16 (2006). 
 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and to Assist  

VA has fulfilled the notice and duty to assist provisions of 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  A letter sent to 
the veteran in July 2003 by the RO satisfied the statutory 
and regulatory duty to notify provisions with regard to the 
issue of entitlement to an increased evaluation for a low 
back disability.  A statement of the case on the issue of 
entitlement to TDIU which was furnished to the appellant in 
June 2006 by the AMC set forth the provisions of 38 C.F.R. 
§ 4.16(a), (b) pertaining to the evidence needed to 
substantiate a claim for that benefit.  VA has afforded the 
veteran orthopedic and psychiatric examinations for 
disability evaluation purposes.  Extensive records from the 
SSA were added to the records assembled for appellate review 
in February 2004.  There is no indication in the record that 
additional evidence material to the issues decided herein 
which is not part of the veteran's claims file is available.  
Therefore, the Board finds that VA has met the duties to 
notify and to assist required by law as to the claim decided 
herein.  In view of the fact that the veteran and his 
representative have had ample opportunity since he filed a 
formal claim of entitlement to TDIU in July 2003 to submit 
evidence and argument on that issue and in view of the fact 
that the veteran stated in writing to VA in April 2006 that 
he has no more information or evidence to provide on this 
appeal, the nature and timing of the VCAA notice provided to 
the appellant were in no way prejudicial to him. 

Claim For Increased Rating For Low Back Disability

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2006).

When there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture presented more nearly 
approximates the criteria for that rating; otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2006).

Evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40.  The factors of disability 
affecting joints are reduction of normal excursion of 
movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R.  
§ 4.45.  

The applicable rating criteria for intervertebral disc 
disease were amended effective September 23, 2002.  67 Fed. 
Reg. 54,345-54,349 (Aug. 22, 2002).  These changes were 
incorporated into subsequent changes to the rating criteria 
applicable to the diseases and injuries of the spine under 38 
C.F.R. § 4.71a, which are effective September 26, 2003.  
68 Fed. Reg. 51,454 (Aug. 27, 2003).  

Under the provisions of Diagnostic Code 5292, in effect 
before September 26, 2003, a 10% rating is warranted for 
slight limitation of motion of the lumbar spine.  A 20% 
evaluation is assigned for moderate limitation of motion of 
the lumbar spine.  The highest rating allowable pursuant to 
this diagnostic code, 40%, requires severe limitation of 
motion of the lumbar spine.  38 C.F.R. § 4.71a, Diagnostic 
Code 5292 (2003).  

The former provisions of Diagnostic Code 5293, in effect 
before September 23, 2002, provided criteria for evaluating 
intervertebral disc disease.  Under the former provisions of 
Diagnostic Code 5293, a non-compensable evaluation was 
assigned for post-operative, cured intervertebral disc 
disease.  A 10% rating required evidence of mild 
intervertebral disc disease.  A 20% evaluation required 
evidence of moderate intervertebral disc disease with 
recurring attacks.  A 40% rating required evidence of 
intervertebral disc disease which is severely disabling with 
recurring attacks and intermittent relief.  The highest 
evaluation allowable pursuant to this former diagnostic code, 
60%, required evidence of pronounced intervertebral disc 
disease with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc with little 
intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2002).  

Under the revised provisions of Diagnostic Code 5293, in 
effect from September 23, 2002 to September 25, 2003, 
intervertebral disc syndrome (preoperatively or 
postoperatively) is evaluated either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2003).  

Effective September 26, 2003, the rating criteria applicable 
to diseases and injuries of the spine under 38 C.F.R. § 4.71a 
were amended by VA.  These amendments included the changes 
made to the criteria used to evaluate intervertebral disc 
syndrome, which had become effective in the previous year.  
68 Fed. Reg. 51,454 (Aug. 27, 2003).  The criteria for 
evaluating intervertebral disc disease were essentially 
unchanged from the September 2002 revisions, except that the 
diagnostic code for intervertebral disc disease was changed 
from 5293 to 5243.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  

Specifically, the September 2002 intervertebral disc syndrome 
changes which were incorporated into the September 2003 
amendments stipulate that intervertebral disc syndrome 
(preoperatively or postoperatively) will be evaluated under 
the General Rating Formula for Diseases and Injuries of the 
Spine or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under § 4.25.  

According to the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes: 

A 10% rating requires evidence of incapacitating 
episodes having a total duration of at least 1 week 
but less than 2 weeks during the past 12 months.  

A 20% rating requires evidence of incapacitating 
episodes having a total duration of at least 
2 weeks but less than 4 weeks during the past 
12 months.  

A 40% rating requires evidence of incapacitating 
episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 
12 months.  

A 60% rating requires evidence of incapacitating 
episodes having a total duration of at least 
6 weeks during the past 12 months.  

Note 1:  For purposes of evaluations under 
Diagnostic Code 5243, an incapacitating episode is 
a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a 
physician.  

38 C.F.R. § 4.71a, Diagnostic Code 5243 (in effect from 
September 26, 2003).  

Also, according to the new law, Diagnostic Code 5243 
(intervertebral disc syndrome) is evaluated under the 
following general rating formula for diseases and injuries of 
the spine (unless intervertebral disc syndrome is rated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes):   

With or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area 
of the spine affected by residuals of injury or 
disease:  

A 10% evaluation will be assigned for forward 
flexion of the thoracolumbar spine greater than 
60 degrees but not greater than 85 degrees; or, 
combined range of motion of the thoracolumbar spine 
greater than 120 degrees but not greater than 
235 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait 
or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent of more of height.  

A 20% rating is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 
120 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  

A 40% rating requires evidence of forward flexion 
of the thoracolumbar spine to 30 degrees or less; 
or, favorable ankylosis of the entire thoracolumbar 
spine.  

A 50% evaluation will be assigned with evidence of 
unfavorable ankylosis of the entire thoracolumbar 
spine.  

A 100% rating requires evidence of unfavorable 
ankylosis of the entire spine.  

Note (1):  Evaluate any associated objective 
neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, 
separately, under an appropriate diagnostic code.  

Note (2):  (See also Plate V)  For VA compensation 
purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right 
lateral flexion is zero to 30 degrees, and left and 
right lateral rotation is zero to 30 degrees.  The 
combined range of motion refers to the sum of the 
range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The 
normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal 
ranges of motion for each component of spinal 
motion provided in this note are the maximum that 
can be used for calculation of the combined range 
of motion.  

Note (3):  In exceptional cases, an examiner may 
state that because of age, body habitus, neurologic 
disease, or other factors not the result of disease 
or injury of the spine, the range of motion of the 
spine in a particular individual should be 
considered normal for that individual, even though 
it does not conform to the normal range of motion 
stated in Note (2).  Provided that the examiner 
supplies an explanation, the examiner's assessment 
that the range of motion is normal for that 
individual will be accepted.  

Note (4):  Round each range of motion measurement 
to the nearest five degrees.  

Note (5):  For VA compensation purposes, 
unfavorable ankylosis is a condition in which the 
entire cervical spine, the entire thoracolumbar 
spine, or the entire spine is fixed in flexion or 
extension, and the ankylosis results in one or more 
of the following: difficulty walking because of a 
limited line of vision; restricted opening of the 
mouth and chewing; breathing limited to 
diaphragmatic respiration; gastrointestinal 
symptoms due to pressure of the costal margin on 
the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic 
symptoms due to nerve root stretching.  Fixation of 
a spinal segment in neutral position (zero degrees) 
always represents favorable ankylosis.  


38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (in effect from 
September 26, 2003).  

Competent medical evidence means evidence provided by a 
person who is qualified by education, training, or experience 
to offer medical diagnoses, statements, or opinions.  
38 C.F.R. § 3.159(a)(1) (2006).

In the appellant's case, at a VA spine examination in August 
2001, the veteran arrived using a one-point cane.  His gait 
was slow, and he favored his right lower extremity.  He 
described the back injury which he had sustained during his 
period of ACDUTRA in August 1999 and complained of having low 
back pain which was "burning" and radiated to his left 
lower extremity.  He stated that he was taking pain 
medication.  Range of motion the veteran's lumbar spine was 
reported by the VA examiner as flexion to 25 degrees, 
extension to 12 degrees, and lateral bending to the right and 
to the left of 14 degrees, with subjective complaints of pain 
by the appellant on spinal movements.  The VA examiner found 
that repetitive use of his lumbosacral spine would not result 
in such pain, weakness, fatigue, or lack of endurance as to 
result in additional limitation of motion of the appellant's 
lumbosacral spine.  A neurological examination was 
essentially unremarkable.  The pertinent diagnoses were 
herniated disc, L3-4, and bulging discs L4-5 and L5-S1, and 
lumbar myositis.  "Myositis" is inflammation of a voluntary 
muscle.  See Dorland's Illustrated Medical Dictionary 1094 
(Dorland's) (28th ed., 1994).    

An MRI of his lumbar spine taken in September 2001 at a 
private facility was interpreted by a private physician as 
showing bulging discs at L4-5 and L5-S1 and a herniated disc 
at L3-4.  

There is no other competent medical evidence of significance 
dated prior to the amendments of the schedular criteria to 
rate intervertebral disc syndrome which became effective 
September 23, 2002.  

It is questionable whether the limitation of motion of the 
appellant's lumbosacral spine as reported by the VA examiner 
in August 2001 should be considered to have been severe, but 
in any event the currently assigned 40 percent rating is the 
maximum evaluation under former Diagnostic Code 5292 for 
severe limitation of motion of the lumbar spine.  

The pertinent evidence of record dated prior to September 23, 
2002, did not show the impairment attributable to the 
appellant's service-connected low back disability to be 
pronounced so as to meet the requirements of former 
diagnostic Code 5293 for a higher evaluation of 60 percent, 
particularly because the neurological symptoms and deficits 
listed in that diagnostic code as indicative of impairment at 
the 60 percent level were not present.  

For that part of the appeal period in this case which was 
prior to revision/amendment of applicable rating criteria, 
the 40 percent disability rating in effect for a lumbosacral 
spine disorder of the intervertebral discs, with myositis, 
adequately and appropriately compensates the appellant for 
any functional loss due to low back pain which he has 
experienced.  Application of the provisions of 38 C.F.R. §§ 
4.40, 4.45 and the holding in DeLuca would not support an 
allowance of an evaluation higher than 40 percent in the 
appellant's case for his low back disability. 

In July 2003, a private physician reported that the veteran, 
who had a herniated lumbar disc and bulging lumbosacral 
discs, complained of constant, intense pain in his low back 
which almost always radiated to his left lower extremity and 
was associated with paresthesias (manifested by muscle 
cramps) and weakness.  The private physician reported that 
the appellant had severe impairment of his gait and that he 
favored his left leg.  The private physician stated that in 
the appellant's case two epidural injections of steroid 
medication had "failed."  He also reported that the 
appellant's "trunk flexion" was limited to 40 degrees.  The 
private physician stated that conservative treatment measures 
such as opioid analgesics and physical therapy had been 
"disappointing."  He stated that the veteran's low back 
pain was "intractable" but surgery was not being 
contemplated. 

At visits to a VA outpatient treatment clinic in July 2003 
and September 2003, and continuing through a visit to the VA 
clinic in July 2005, examination of his musculoskeletal 
system was reported to reveal: "Range of motion intact, 
muscle tone adequate, no deformities."

A VA CT scan of the appellant's lumbar spine in October 2003 
showed right central disc protrusion at L4-5 and no evidence 
of disc herniation at L2-3, L3-4, or L5-S1; there was a disc 
bulge at L3-4.  

At a VA spine examination in September 2005, the veteran 
complained that his low back pain radiating to his legs had 
become worse in terms of frequency and intensity.  He stated 
that prolonged sitting or standing would worsen his low back 
pain.  He reported taking pain medication.  He was 
independent in the activities of daily living, and he had no 
history of falling.  He did not wear a back brace.  Range of 
motion of his lumbosacral spine was flexion to 90 degrees, 
extension to 30 degrees, lateral flexion to the right and to 
the left of 30 degrees and rotation to the right and to the 
left of 45 degrees.  On palpation of the lumbosacral spine 
region, tenderness and muscle spasms were noted.  
Neurological and motor examinations were essentially 
unremarkable.  The VA examining physician did not report that 
the veteran's low back disorder was productive of any 
incapacitating episodes.  The VA examining physician found 
that there was no clinical evidence of any radiculopathy in 
the appellant's case.  "Radiculopathy" is disease of the 
nerve roots.  See Dorland's at 1404.  [In assigning an 
evaluation of 40 percent for the appellant's service-
connected low back disability, the RO characterized the 
disability as including radiculopathy.]  The pertinent 
diagnoses were L3-4 herniated disc protrusion, L5-S1 bulging 
disc, and myositis. 

The provision of the general rating formula for diseases and 
injuries of the spine that ratings are "with or without such 
symptoms as pain, whether or not it radiates" vitiates any 
effect which application of 38 C.F.R. § 4.40 might have on 
assignment of an appropriate rating for the appellant's 
lumbosacral spine disorder of the intervertebral discs, with 
myositis.  Even so, the report of the VA spine examination in 
February 2005 shows that pain of the veteran was found at 
that time by the VA examiner only after the veteran performed 
the movements of his spine a second time on clinical 
examination. 

Because no incapacitating episodes (as that term is defined 
for rating purposes by Note 1 to Diagnostic Code 5243, 
intervertebral disc syndrome) have been shown by competent 
medical evidence, neither the provisions of Diagnostic Code 
5293 in effect from September 23, 2002, to September 25, 
2003, nor the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes is for application in this 
case.  

The requirement of Diagnostic Code 5243 and the general 
rating formula for diseases and injuries of the spine of 
unfavorable ankylosis of the entire thoracolumbar spine for 
the next higher evaluation of 50 percent is not met in this 
case because no physician, VA or non-VA, has ever found the 
appellant to have ankylosis of any segment of his spine, and 
he does not in fact contend that he has had ankylosis of his 
spine.  

In sum, there is no basis in fact or in law to allow 
entitlement to an evaluation in excess of 40 percent for a 
lumbosacral spine disorder of the intervertebral discs, with 
myositis, under the former rating criteria or under the 
revised rating criteria.  See 38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293 (2002); 38 
C.F.R. § 4.71a, Diagnostic Code 5243 (2003); 38 C.F.R. §§ 
4.40, 4.45 (2006); DeLuca v. Brown, 8 Vet. App. 202 (1995).      

Claim For TDIU

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total when the 
disabled person is unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities, provided that, if there is only one such 
disability, the disability shall be ratable at 60 percent or 
more and that, if there are two or more disabilities, there 
shall be at least one disability ratable at 40 percent or 
more and sufficient additional disability to bring the 
combined rating to 70 percent or more.  For the above purpose 
of one 60 percent disability, disabilities resulting from 
common etiology or a single accident will be considered as 
one disability.  38 C.F.R. § 4.16(a) (2006).  

By a decision dated in January 2003, the RO held that the 
veteran's back disability was due to an injury to his lower 
back in August 1999 when he was working on a military vehicle 
during a period of active duty for training.  The back 
disability was evaluated as 40 percent disabling.  A VA 
medical examiner subsequently provided an opinion that the 
veteran's depressive disorder was caused by or a result of 
low back pain.  The RO then established service connection 
for the veteran's depressive disorder as secondary to the 
service-connected back disability.  The depressive disorder 
was rated as 30 percent disabling and the combined rating for 
the back disability and the depressive disorder is 60 
percent.  In the opinion of the Board, the back disability 
and the depressive disorder result from common etiology or 
single accident, and thus, the requirements of 38 C.F.R. 
§ 4.16(a) are met.

In his formal claim of entitlement to TDIU, on VA Form 21-
8940, received in July 2003, the veteran stated that:  he 
completed three years of college education; he had additional 
education and training in physical therapy from 1979 to 1984; 
his "spinal disc cond" was the service-connected disability 
which prevented him from securing and following a 
substantially gainful occupation; he became too disabled to 
work in May 2001; his last employment was from 1994 to 2001 
when he did "warehouse" work.

Records associated with his claim for disability benefits 
from the SSA were received in February 2004.  Medical records 
considered by the SSA reflect that the veteran was 
hospitalized for depression on more than one occasion.  A 
notice from the SSA dated in December 2002 reflects that it 
was determined that the veteran had a severe mental condition 
that kept him from working.  He was found to qualify for 
disability benefits from the SSA based upon disability that 
started in January 2002 when he started treatment for his 
mental condition.  In a notice from the SSA dated in 
September 2006, the veteran was informed that that he had 
been awarded disability benefits under laws administered by 
that agency based on disability resulted from an affective 
disorder and a back disorder.

VA medical treatment records show that the veteran has been 
seen in recent years as an outpatient at a VA Medical Center 
for physical and emotional complaints.  When seen in August 
2005, the veteran stated that he continued to have episodes 
of anxiety and that at times he felt nervous and 
"desperate."  His mood was depressed and his affect was 
blunted.  His memory for past events was preserved; his 
memory for recent events was somewhat faulty.  His ability to 
concentrate on a task was diminished.  The pertinent 
assessment was major depression, single episode, severe.

In a statement received in October 2006, the veteran made the 
assertion that he had been unable to work in any gainful 
occupation since 2001 due to his service-connected 
disabilities.  In his October 2006 statement, the veteran 
contended that he is "unemployable total and permanent."  
The veteran's assertion is supported by the assembled medical 
records and the SSA determination.  In a report dated in June 
2004, a psychiatrist diagnosed major depressive disorder and 
offered his opinion that this condition was severe and 
"makes [the veteran] unable to do the necessary adjustments 
in the personal, social and industrial area.  He is disabled 
from the personal, social and industrial standpoint."  
Resolving all reasonable doubt in the veteran's behalf, the 
Board finds that the service-connected back and psychiatric 
disorders are of sufficient severity to preclude employment 
in the veteran's case.  38 U.S.C.A. § 5107(b) (West 2002). 


ORDER

Entitlement to an evaluation in excess of 40 percent for a 
lumbosacral spine disorder of the intervertebral discs, with 
myositis, is denied.

Entitlement to TDIU is granted, subject to the law and 
regulations governing the payment of monetary benefits.



____________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


